Appeal from judgment, Supreme Court, New York County (Michael D. Stallman, J.), entered October 3, 2011, denying the petition to annul the determination of respondent New York State Division of Housing and Community Renewal, dated October 14, 2010, which granted respondent owner’s application for a major capital improvement rent increase, and dismissing the proceeding brought pursuant to CPLR article 78, and appeal from order, same court and Justice, entered May 21, 2012, which, upon reargument and renewal, adhered to the prior determination, unanimously dismissed, without costs, pursuant to CPLR 321 (a).
Petitioner is a voluntary association comprised of rent-regulated tenants in the subject building. Patricia Pillette is a member of the association and appears pro se purportedly on behalf of the association. However, Pillette is not an attorney, *414and a voluntary association may only be represented by an attorney and not by one of its members who is not an attorney admitted to practice in the State of New York (see CPLR 321 [a]). Accordingly, petitioner’s failure to appear by attorney requires dismissal of the appeals (see Michael Reilly Design, Inc. v Houraney, 40 AD3d 592 [2d Dept 2007]; Matter of Oh v Westchester County Dept. of Consumer Protection, 287 AD2d 721 [2d Dept 2001]; see also Hilton Apothecary v State of New York, 89 NY2d 1024 [1997]). Concur — Friedman, J.P., Sweeny, DeGrasse, Richter and Feinman, JJ.